This case involves an important question of trial practice. It
was an action brought by The Great Wilno, plaintiff, against E.K.
Fernandez, defendant. The complaint contained eight counts, each
count setting up a separate cause of action. We are here
concerned only with the first count, the case being here on
defendant's bill of exceptions and he having prevailed as to all
counts except the first count.
  Counsel for both plaintiff and defendant apparently construed
the first count to be an action in assumpsit for the contract
price of services performed although we construe it to be an
action for damages for breach of a contract of employment.
Neither counsel requested the court to give
 *Page 604 
the jury an instruction on the measure of damages for breach of
contract. After the jury had retired to deliberate the foreman
addressed to the court a question in writing as follows: "Is it
in order to award any portion claimed in Count 1?" to which the
court, over defendant's objection, sent to the jury the following
written reply: "If the jury finds for the plaintiff as to count
one, the amount is left to the sound discretion of the jury under
the evidence and must be based upon the evidence, but not to
exceed $540.00. In other words the jury should fix the amount of
damages in such an event, which under the evidence believed by
the jury would compensate for damages for breach of contract if
they find the contract was breached."
  The clerk's minutes show that when the court received the
written question from the foreman counsel for the plaintiff
consented to the court replying to the question in writing, to be
delivered to the jury in the jury room, and approved the
instruction above quoted. Counsel for the defendant not only
objected to the said instruction but objected to any instruction
being given to the jury at any place other than in open court and
he duly excepted to the giving of the instruction and to it being
given in the manner above indicated.
  The jury having returned a verdict in favor of the plaintiff on
the first count and a motion for a new trial, one of the grounds
of which complained of the correctness of the instruction given
to the jury in response to its question and also to the giving of
any instruction other than in open court, having been denied, the
defendant brings exceptions, one of which sets forth his motion
for a new trial and all of the grounds thereof.
  Section 3745, R.L. 1935, reads as follows: "Unless the parties
to the cause on trial either in person or through their
attorneys, shall file therein their written consent that the
court may charge the jury orally, it shall be the duty of
 *Page 605 
the court, except as provided in the next succeeding section, to
reduce to writing and read its charge to the jury; and the
manuscript of such charge, signed by the court, shall be filed in
the cause, and shall constitute a part of the record thereof.
Whenever, and as often as the court shall depart from such duty,
either party to such suit shall be entitled, as a matter of
right, to demand and have granted a new trial of such cause."
  The exception referred to in the statute has no bearing on the
question here involved.
  Shields v. United States, 273 U.S. 583, and Fillippon v.
Albion Vein Slate Co., 250 U.S. 76, are authority, without
reliance upon a statute such as section 3745, supra, for
holding that under ordinary circumstances it is error for the
court to give the jury additional instructions after it has
retired to deliberate, even though in response to a written
request from the jury, without calling the jury into open court
and especially to do so in the absence of the parties or without
their consent. In each of the above cases the additional
instruction was, as in the instant case, given in response to a
written request from the jury. They were, however, given in the
absence of the litigants and were found to contain error of
substance.
  The case of Sargent v. Roberts, 1 Pick. (Mass.) 337, 11 Am.
Dec. 185, is a leading case on this question and has been
extensively followed. (See Case Note, 17 L.R.A. [N.S.] 609.) In
Sargent v. Roberts, supra, one ground on which the motion for
a new trial rested was a written communication from the judge to
the jury after the court had recessed, in answer to a note from
the foreman stating the improbability of their agreeing on a
verdict and requesting his directions. The appellate court found
that it was impossible to complain of the substance of the
communication of the judge to the jury, the only question being
whether any communication at all was proper. In answering this
 *Page 606 
question the court used the following language: "And we are all
of opinion, after considering the question maturely, that no
communication whatever ought to take place between the judge and
the jury, after the cause has been committed to them by the
charge of the judge, unless in open court, and, where
practicable, in presence of the counsel in the cause."
  The procedure followed by the court in this case is in direct
violation of the terms of the statute. The statute makes it the
duty of the court, in the absence of the written consent of the
parties or their attorneys, to reduce to writing and read its
charge to the jury. The charge in question was reduced to writing
but was not read to the jury, and the record shows that neither
the parties nor their attorneys gave their written consent to the
procedure followed. The statute provides that the parties shall
be entitled, as a matter of right, to a new trial whenever the
court shall depart from the duty imposed upon it by the statute.
  Some courts hold that the procedure here followed, though
error, is harmless where the instruction given correctly states
the law but none of the opinions examined by us disclose
statutory provisions similar to the provisions of our statute on
the subject. We are not concerned with the wisdom of the statute.
That is a matter for the legislature. The statute, by prescribing
what the consequence of a departure by the court from its duty
shall be, makes it mandatory that we sustain the exception to the
giving of the instruction in question in the manner herein set
forth and makes it unnecessary for us to consider the substance
of the instruction in question.
  Exception sustained.